Title: From John Adams to Benjamin Rush, 24 July 1789
From: Adams, John
To: Rush, Benjamin



My dear Friend
New York July 24t. 1789

I have persecuted you, too much with my letters.—I beg you would give yourself no trouble to answer them, but when you are quite at leisure, from more important Business or more agreable amusements.
I deny, that there is or ever was in Europe a more free Republic than England, or that any Liberty on Earth ever equalled English liberty, notwithstanding the defects in their Constitution.
The idea of admitting absolute Monarchy into this Country, either in this or the next Century Strikes me with horror. a little Wisdom at present may preserve a free government in America, I hope for ever—certainly for many Centuries.
I agree with you, that hereditary Monarchy and hereditary Aristocracy, ought not yet to be attempted in America—and, that three ballanced Branches, ought to be at Stated Periods   elected by the People. This must and will and ought to continue, till Intrigue and Corruption, Factions and Seditions shall appear in those Elections to Such a degree as to render hereditary Institutions, a Remedy against a greater Evil.
I learned in my youth, from one of my Preceptors, Vattel. B.2. c.3 fs. 41. that "a Nation may grant to its Conductor, what degree of Authority and what rights it thinks proper: it is equally free, in regard to the Name, the Titles and Honours, with which it would decorate him. But it is agreable to its Wisdom, and of Importance to its Reputation, not to deviate, in this respect, too much from the Customs commonly received among civilized  Nations. Let us Still observe, that it ought to be directed there by Prudence, to proportion titles and honours, to the Power of its Superiour and to the Authority with which it would invest him. Titles and Honours, it is true, determine nothing; they are vain names and vain Ceremonies when they are ill placed; but who does not know the Influence they have, on the Thoughts of Men? This is then a more Serious affair than it appears at the first glance. The Nation ought not to degrade its conductor, by too low a Title. it ought to be Still more careful not to Swell his heart with a vain name, by unbound honours; so as to make him conceive the Thoughts of arrogating to himself a Power unfavorable to them, or to require a proportionable power by unjust Conquests. On the other hand, an important Title may engage the Conductor, to Support him with greater firmness the Dignity of a Nation." Conjunctures determine the Prudence which observes in every Thing a just Proportion. All the Reading Observation, and Reflection of thirty or 35 Years, have confirmed these Truths in my mind. Among the Romans Scipio was Imperator, and Caesar was Pontifex Maximus.—They were Tribunus Sacer, Pater con Scriptus, and Patronus excellen tissimus, on all occasions, and the Protector of the Senate, was Prince of the Senate. There is not a grosser Error in the World, than the comment Saying that the Romans had no Titles.
We come now to your Question, which has great Weight and Solidity. "If we begin with Titles where will they end?" it is true as you say, "the States still retain the Power of creating titles." Or at least they may claim it. You ask another very important and difficult Question "By what Rule Shall We Settle Precedency?
I will neither undertake to answer, Where we shall end, nor to determine the Rule—but this I will venture to say, that We never shall have either Government or Tranquility or Liberty, until Some Rule of Precedency is adopted, and some Titles settled. The question is not whether Titles shall be admitted into our Country. They are already in it, and you will annihilate the Nations before you will eradicate them.—The question is whether Provincial, Titles or Diplomatic Titles, can preserve or Acquire Consideration at home or abroad to a national Government.—I totally deny that there is any Thing in Reason or Religion against Titles proportional to Ranks and Truths. and I affirm, that they are indispensably necessary to give Dignity and Energy to Government,—and on this ground alone I am an advocate for them. In my private Character, I despise them as much at least as any Quaker, or Philosopher on Earth.
You may depend on being the Contempt, the Scorn and the Derision of all Europe, while you call your national Conductor, General or President.—You may depend on another Thing.—The State Governments will ever be uppermost, in America in the Minds of our own People, till you give a Superior Title to your first national Magistrate.
The most modest Title you can give him, in any reasonable Proportion, to the Wealth, Power and Population of this Country and to the constitutional authority and Dignity of his office is "His Majesty; the President." This is my opinion, and I scorn to be hypocrite enough to disguise it.—Miracles will not be wrought for us. We don’t deserve them.—if We will have government, We must use human and natural means. Titles and Ranks are as essential to Government, as Reason and Justice.—In Short government is nothing else but Titles, Ceremonies, and Ranks. They alone enable Reason to produce justice.
I am with usual esteem and regard /  dear Sir yours

John Adams